 


109 HR 4031 IH: Nursery and Tropical Fruit Producer Hurricane Relief Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4031 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Mario Diaz-Balart of Florida (for himself, Mr. Putnam, Ms. Harris, Mr. Foley, Ms. Wasserman Schultz, Mr. Lincoln Diaz-Balart of Florida, Mr. Miller of Florida, Mr. Meek of Florida, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide assistance to nursery crop and tropical fruit producers whose agricultural operations were severely damaged by Hurricane Dennis, Hurricane Katrina, or Hurricane Rita in 2005. 
 
 
1.Short titleThis Act may be cited as the Nursery and Tropical Fruit Producer Hurricane Relief Act. 
2.Crop disaster assistance for nursery crop and tropical fruit producers 
(a)Emergency financial assistanceNotwithstanding section 508(b)(7) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)(7)), the Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance available to— 
(1)commercial ornamental nursery and fernery producers in a disaster county for eligible inventory losses due to Hurricane Dennis, Hurricane Katrina, or Hurricane Rita; and 
(2)tropical fruit producers in a disaster county who have suffered a loss of 35 percent or more relative to their expected production, as defined in part 1480.3 of title 7, Code of Federal Regulations, due to Hurricane Dennis, Hurricane Katrina, or Hurricane Rita. 
(b)Administration 
(1)Determination of commercial operationsFor a nursery or fernery producer to be considered a commercial operation for purposes of subsection (a)(1) or (d)(1), the producer must be registered in the State in which the producer conducts business. 
(2)Determination of eligible inventoryFor purposes of subsection (a)(1), eligible nursery and fernery inventory includes foliage, floriculture, and woody ornamental crops, including stock used for propagation, and fruit or nut seedlings grown for sale as seed stock for commercial orchard operations growing fruit or nuts. Eligible inventory does not include edible varieties or plants produced for reforestation purposes or for the purpose of producing a crop that is neither an insurable commodity nor a noninsurable commodity. 
(c)Calculation of losses and payments 
(1)Nursery and fernery producersFor purposes of subsection (a)(1), inventory losses for a nursery or fernery producer shall be determined on an individual-nursery or fernery basis, and the Secretary shall not offset inventory losses at one nursery or fernery location by salvaged inventory at another nursery or fernery operated by the same producer. Payment amounts shall be equal to the product obtained by multiplying— 
(A)the difference between the pre-disaster and post-disaster inventory value, as determined by the Secretary using the producer’s wholesale price list, less the maximum customer discount provided by the producer, and not to exceed the prices in the Department of Agriculture publication entitled Eligible Plant List and Price Schedule;  
(B)25 percent; and 
(C)the producer’s share of the loss. 
(2)Tropical fruit producersFor purposes of subsection (a)(2), payment amounts for a tropical fruit producer shall be equal to the product obtained by multiplying— 
(A)the number of acres affected; 
(B)the payment rate; and 
(C)the producer’s share of the crop. 
(3)Payment limitationThe total amount of payments to a person (defined as provided in section 1001(e) of Food Security Act of 1985 (7 U.S.C. 1308)) under paragraph (1) or (2) of subsection (a) may not exceed $80,000.  
(d)Debris-removal assistance 
(1)Availability of assistanceThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance available to commercial ornamental nursery and fernery producers in a disaster county to help cover costs incurred for debris removal and associated cleanup due to Hurricane Dennis, Hurricane Katrina, or Hurricane Rita. 
(2)Amount of assistanceAssistance under this subsection may not exceed the actual costs incurred by the producer or $250 per acre, whichever is less. The Secretary shall not impose any limitation on the maximum amount of payments that a producer may receive under this subsection.  
 (e) Nondiscrimination In carrying out this section, the Secretary shall not discriminate against or penalize producers who did not purchase crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) with respect to an insurable commodity or did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) with respect to a noninsurable commodity, except that payment rates under this section shall be five percent less for such producers and the producers must comply with subsection (f).   
(f)Contract to procure crop insurance or NAPIn the case of a producer described in subsection (e) who receives any assistance under this section, the producer shall be required to enter into a contract with the Secretary under which the producer agrees— 
(1)in the case of all insurable commodities grown by the producer during the next available coverage period— 
(A)to obtain at least catastrophic risk protection for those commodities under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and 
(B)in the event of violation of the contract, to repay to the Secretary any payment received under this section; and 
(2)in the case of all noninsurable commodities grown by the producer during the next available coverage period— 
(A)to file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for those commodities under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and 
(B)in the event of violation of the contract, to repay to the Secretary any payment received under this section. 
(g)Relation to other assistance 
(1)Link to actual lossesAssistance provided under subsection (a) to a producer for losses to a crop, together with the amounts specified in paragraph (2) applicable to the same crop, may not exceed 100 percent of what the value of the crop would have been in the absence of the losses, as estimated by the Secretary. 
(2)Other paymentsIn applying the limitation in paragraph (1), the Secretary shall include the following: 
(A)Any crop insurance payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or payment under section 196 of the Federal Agricultural Improvement and Reform Act of 1996 (7 U.S.C. 7333) that the producer receives for losses to the same crop. 
(B)Assistance received under any other emergency crop loss authority. 
(C)The value of the crop that was not lost (if any), as estimated by the Secretary. 
(h)Adjusted gross income limitationThe adjusted gross income limitation, specified in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a), shall apply to the provision of assistance under this section. 
(i)DefinitionsIn this section: 
(1)Catastrophic risk protectionThe term catastrophic risk protection means the level of insurance coverage provided under section 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)). 
(2)Disaster countyThe term disaster county means a county included in the geographic area covered by a natural disaster declaration— 
(A)made by the Secretary under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) due to Hurricane Dennis, Hurricane Katrina, or Hurricane Rita in 2005; or 
(B)made by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) due to Hurricane Dennis, Hurricane Katrina, or Hurricane Rita. 
(3)Insurable commodityThe term insurable commodity means an agricultural commodity for which producers are eligible to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(4)Noninsurable commodityThe term noninsurable commodity means an eligible crop for which producers are eligible to obtain assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(5)SecretaryThe term Secretary means the Secretary of Agriculture.  
3.Emergency conservation program 
(a)Specific inclusion of nursery and fernery producersSection 405 of the Agricultural Credit Act of 1978 (16 U.S.C. 2205) is amended by adding at the end the following new sentence: For purposes of this title, the term agricultural producer includes a producer of nursery or fernery crops..  
(b)Application of amendmentThe Secretary of Agriculture shall implement the amendment made by subsection (a) beginning in counties declared to be disaster areas by the President or the Secretary due to Hurricane Dennis, Hurricane Katrina, or Hurricane Rita. 
4.Tree assistance program 
(a)Specific inclusion of nursery treesSections 10201 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201) is amended by striking paragraph (1) and inserting the following new paragraph: 
 
(1)Eligible orchardistThe term eligible orchardist means— 
(A)a person that produces annual crops from trees for commercial purposes; or 
(B)a nursery grower that produces field-grown trees, container-grown trees, or both, whether or not the trees produce an annual crop, intended for replanting after commercial sale..  
(b)Application of amendmentThe Secretary of Agriculture shall implement the amendment made by subsection (a) beginning in counties declared to be disaster areas by the President or the Secretary due to Hurricane Dennis, Hurricane Katrina, or Hurricane Rita. 
5.AdministrationThe Secretary of Agriculture shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this Act, and such funds shall remain available until expended. 
6.Regulations 
(a)In generalThe Secretary of Agriculture may promulgate such regulations as are necessary to implement this Act and the amendments made by this Act. 
(b)ProcedureThe promulgation of the regulations and administration of this Act and the amendments made by this Act shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary of Agriculture shall use the authority provided under section 808 of title 5, United States Code. 
7.Emergency designationThe amounts provided under this Act or under amendments made by this Act to respond to Hurricane Dennis, Hurricane Katrina, or Hurricane Rita are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress). 
 
